 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           EASTERN DISTRICT OF CALIFORNIA
 8
 9   RONNIE LEA BYRD,                          )   Case No. 1:17-cv-01619-SKO
                                               )
10                  Plaintiff,                 )   ORDER AWARDING EQUAL
                                               )   ACCESS TO JUSTICE ACT
11            vs.                              )   ATTORNEY FEES AND EXPENSES
                                               )
12   NANCY A. BERRYHILL, Acting                )
     Commissioner of Social Security,          )   (Doc. 21)
13                                             )
                    Defendant                  )
14                                             )
                                               )
15
16            Based upon the parties’ Stipulation for the Award of Attorney’s Fees Under
17   the Equal Access to Justice Act (EAJA) (Doc. 21) (the “Stipulation”),
18            IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
19   EAJA in the amount of FIVE THOUSAND FOUR HUNDRED DOLLARS
20   ($5,400.00), and costs under 28 U.S.C. § 1920, in the amount of FOUR
21   HUNDRED DOLLARS ($400.00), subject to the terms of the Stipulation.
22
23   IT IS SO ORDERED.

24   Dated:     April 4, 2019                             /s/   Sheila K. Oberto      .
25                                                 UNITED STATES MAGISTRATE JUDGE

26
27
                                               -1-
28
